

114 S2645 IS: Global Respect Act
U.S. Senate
2016-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2645IN THE SENATE OF THE UNITED STATESMarch 7, 2016Mrs. Shaheen (for herself, Mr. Markey, Mr. Blumenthal, Mr. Wyden, Mr. Merkley, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo impose sanctions with respect to foreign persons responsible for gross violations of
			 internationally recognized human rights against lesbian, gay, bisexual,
			 and transgender individuals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Global Respect Act. 2.FindingsCongress finds the following:
 (1)The dignity, freedom, and equality of all human beings are fundamental to a thriving global community.
 (2)The rights to life, liberty, and security of the person, the right to privacy, and the right to freedom of expression and association are fundamental rights.
 (3)An alarming trend of violence directed at lesbian, gay, bisexual, and transgender (in this section referred to as LGBT) individuals around the world continues.
 (4)More than one-third of all countries have laws criminalizing consensual same-sex relations, and countries such as Nigeria, the Russian Federation, Uganda, and Ukraine have recently considered or passed legislation that would further target LGBT individuals.
 (5)Every year thousands of individuals around the world are targeted for harassment, attack, arrest, and murder on the basis of their sexual orientation or gender identity.
 (6)Persons who commit crimes against LGBT individuals often do so with impunity, and are not held accountable for their crimes.
 (7)Homophobic and transphobic statements by government officials in many countries in every region of the world promote negative public attitudes and can lead to violence toward LGBT individuals.
 (8)There are too many instances in which police, prison, military, and civilian government authorities have been directly complicit in abuses aimed at LGBT individuals, including arbitrary arrest, torture, and sexual abuse.
 (9)Celebrations of LGBT individuals and communities, such as film festivals, Pride events, and demonstrations are often forced underground because of inaction on the part of, or harassment by, local law enforcement and government officials, in violation of freedoms of assembly and expression.
 (10)Laws criminalizing consensual same-sex relations severely hinder access to HIV/AIDS treatment, information, and preventive measures for LGBT individuals and families.
 (11)Many countries are making positive developments in the protection of the basic human rights of LGBT individuals.
 3.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives; and
 (B)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate.
 (2)Foreign personThe term foreign person means a person that is not a United States person. (3)PersonThe term person means an individual or entity.
 (4)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
				4.Identification of foreign persons responsible for gross violations of human rights
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a list of each foreign person that the President determines, based on credible information—
 (1)is responsible for or complicit in ex­tra­ju­di­cial killing, torture, or other gross violation of internationally recognized human rights, including widespread or systematic violation of the fundamental freedoms of expression, association, or assembly, committed against an individual in a foreign country based on actual or perceived sexual orientation or gender identity;
 (2)acted as an agent of or on behalf of a foreign person in a matter relating to an activity described in paragraph (1); or
 (3)is responsible for or complicit in inciting a foreign person to engage in an activity described in paragraph (1).
 (b)UpdatesThe President shall submit to the appropriate congressional committees an update of the list required by subsection (a) as new information becomes available.
 (c)Guidance relating to submission of certain informationThe Secretary of State shall issue public guidance, including through United States diplomatic and consular posts, relating to how names of foreign persons who may be included on the list required by subsection (a) may be submitted to the Department of State.
			(d)Form
 (1)In generalThe list required by subsection (a) shall be submitted in unclassified form. (2)ExceptionThe name of a foreign person to be included in the list required by subsection (a) may be submitted in a classified annex only if the President—
 (A)determines that it is vital for the national security interests of the United States to do so; (B)uses the annex in a manner consistent with congressional intent and the purposes of this Act; and
 (C)not later than 15 days before transmitting the name in a classified annex, provides to the appropriate congressional committees notice of, and a justification for, including or continuing to include each foreign person in the classified annex despite any publicly available credible information indicating that the foreign person engaged in an activity described in subsection (a).
 (3)Consideration of certain informationIn preparing the list required by subsection (a), the President shall consider— (A)information provided by the chairperson or ranking member of each of the appropriate congressional committees; and
 (B)credible information obtained by other countries and nongovernmental organizations that monitor violations of human rights.
 (4)Public availabilityThe unclassified portion of the list required by subsection (a) shall be made available to the public and published in the Federal Register.
 (e)Removal from listA foreign person may be removed from the list required by subsection (a) if the President determines and reports to the appropriate congressional committees not later than 15 days before the removal of the foreign person from the list that—
 (1)credible information exists that the foreign person did not engage in the activity for which the foreign person was added to the list;
 (2)the foreign person has been prosecuted appropriately for the activity in which the foreign person engaged; or
 (3)the foreign person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activities in which the foreign person engaged, and has credibly committed to not engage in an activity described in subsection (a).
				(f)Requests by Chairperson or Ranking Member of appropriate congressional committees
 (1)In generalNot later than 120 days after receiving a written request from the chairperson or ranking member of one of the appropriate congressional committees with respect to whether a foreign person meets the criteria for being added to the list required by subsection (a), the President shall transmit a response to that chairperson or ranking member, as the case may be, with respect to the status of that foreign person.
 (2)FormThe President may submit a response required by paragraph (1) in classified form if the President determines that it is necessary for the national security interests of the United States to do so.
				(3)Removal
 (A)In generalIf the President removes a foreign person from the list required by subsection (a), the President shall provide the chairpersons and ranking members of the appropriate congressional committees with any information that contributed to the decision to remove the foreign person from the list.
 (B)Form of informationThe President may submit the information required by subparagraph (A) in classified form if the President determines that it is necessary to the national security interests of the United States to do so.
 (g)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by subsection (a) without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States.
			5.Inadmissibility of certain individuals
 (a)Ineligibility for visas and admission to the United StatesAn individual who is a foreign person on the list required by section 4(a) is ineligible to receive a visa to enter the United States and ineligible to be admitted to the United States.
 (b)Current visas revoked and removal from United StatesThe Secretary of State shall revoke, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the visa or other documentation of an individual who would be ineligible to receive such a visa or documentation under subsection (a), and the Secretary of Homeland Security shall remove from the United States such an individual.
			(c)Waiver for national security interests
 (1)In generalThe Secretary of State and the Secretary of Homeland Security, in consultation with the President, may waive the application of subsection (a) or (b), as the case may be, in the case of an individual if—
 (A)the Secretaries determine that such a waiver— (i)is necessary to permit the United States to comply with the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed June 26, 1947, and entered into force November 21, 1947, or other applicable international obligations of the United States; or
 (ii)is in the national security interests of the United States; and (B)before granting the waiver, the Secretaries provide to the appropriate congressional committees notice of, and a justification for, the waiver.
 (2)Timing for notice of certain waiversIn the case of a waiver under subparagraph (A)(ii) of paragraph (1), the Secretary of State and the Secretary of Homeland Security shall submit the notice required by subparagraph (B) of such paragraph not later than 15 days before granting the waiver.
 (d)Regulatory authorityNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Homeland Security shall prescribe such regulations as are necessary to carry out this section.
 6.Report to CongressNot later than one year after the date of the enactment of this Act, and annually thereafter, the President, acting through the Secretary of State, shall submit to the appropriate congressional committees a report on—
 (1)the actions taken to carry out this Act, including— (A)the number of foreign persons added to or removed from the list required by section 4(a) during the year preceding the report, the dates on which those persons were added or removed, and the reasons for adding or removing those persons; and
 (B)an analysis that compares increases or decreases in the number of such persons year-over-year and the reasons for those increases or decreases; and
 (2)efforts by the executive branch to coordinate with the governments of other countries to, as appropriate, impose sanctions that are similar to the sanctions imposed under this Act.
			7.Discrimination related to sexual orientation or gender identity
 (a)Tracking violence or criminalization related to sexual orientation or gender identityThe Assistant Secretary of State for Democracy, Human Rights, and Labor shall designate a senior officer or officers of the Bureau for Democracy, Human Rights, and Labor who shall be responsible for tracking violence, criminalization, and restrictions on the enjoyment of fundamental freedoms, consistent with United States law, in foreign countries based on actual or perceived sexual orientation or gender identity.
 (b)Annual country reports on human rights practicesThe Foreign Assistance Act of 1961 is amended— (1)in section 116(d) (22 U.S.C. 2151n(d))—
 (A)in paragraph (11)(C), by striking and at the end; (B)in paragraph (12)(C)(ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (13)wherever applicable, violence or discrimination that affects the fundamental freedoms, including widespread or systematic violation of the freedoms of expression, association, or assembly (as those freedoms are interpreted under United States law), of individuals in foreign countries that is based on actual or perceived sexual orientation or gender identity.; and
 (2)in section 502B(b) (22 U.S.C. 2304(b)), by inserting after the ninth sentence the following new sentence: Wherever applicable, such report shall also include information regarding violence or discrimination that affects the fundamental freedoms, including widespread or systematic violation of the freedoms of expression, association, or assembly (as those freedoms are interpreted under United States law), of individuals in foreign countries that is based on actual or perceived sexual orientation or gender identity..